Citation Nr: 0735500	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Atlanta, Georgia


THE ISSUE

Entitlement to VA death benefits on account of being a 
helpless child prior to the age of 18.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1965.  The veteran died in March 1994 and the appellant is 
the child of the veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is the child of the veteran.  He has asserted 
that he was incapable of self-support prior to the time he 
attained 18 years of age and, thus he should be entitled to 
the veteran's death benefits.  In support of his claim, and 
subsequent to the hearing before the undersigned in June 
2007, treatment records from the veteran's private physician 
were submitted for consideration.  These records have not 
been considered by the RO and there was no waiver of RO 
consideration of these records.  The physician indicated that 
the veteran had been treated for many years.  In addition, 
the veteran testified that he had received treatment at 
Maxwell Air Force Base, as a dependent of his father, in the 
years prior to his 18th birthday.  The Board believes that 
these records should be obtained prior to appellate 
consideration.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact Maxwell Air 
Force Base and request that they search 
for any medical records of treatment of 
the appellant as the dependent of the 
veteran.  Copies of any records of 
treatment found should be obtained for 
consideration.  

2.  The RO/AMC should contact the private 
physician who submitted the aforementioned 
treatment records and request copies of 
all records of treatment.  Where 
appropriate, consent forms for the release 
to the VA of any private medical records 
should be obtained from the appellant.  A 
specific emphasis should be placed on any 
records prior to the time the appellant 
became 18 years old.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The appellant should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


